

116 S3761 IS: Veterans Claim Transparency Act of 2020
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3761IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Tester (for himself, Mr. Blumenthal, Mr. Manchin, Ms. Hirono, Mrs. Shaheen, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide veterans service organizations and recognized agents and attorneys opportunities to review Department of Veterans Affairs disability rating determinations before they are finalized, and for other purposes.1.Short titleThis Act may be cited as the Veterans Claim Transparency Act of 2020.2.Opportunity for veterans service organizations and recognized agents and attorneys to review Department of Veterans Affairs disability rating determinations before they are finalized(a)In generalChapter 11 of title 38, United States Code, is amended by adding at the end the following new section:1164.Opportunity for veterans service organizations, agents, and attorneys to review disability rating determinations before finalization(a)In generalBefore the Secretary finalizes a determination of a rating of the disability of a person for purposes of this chapter, the Secretary shall provide an opportunity to review such determination to each (representative of record of the person)/(representative of the person designated by the person for purposes of this section).(b)RepresentativesFor purposes of this section, a representative of a person is—(1)a representative of the person who is recognized under section 5902 of this title; or(2)an agent or attorney of the person who is recognized under section 5904 of this title.(c)Notice(1)For each determination that the Secretary is required under subsection (a) to provide an opportunity to a representative to review such determination, the Secretary shall notify such representative when such determination is ready to be reviewed under such subsection.(2)Notice regarding a determination shall be submitted under paragraph (1) not later than 48 hours before the Secretary finalizes the determination.(d)Period for reviewEach opportunity to review a determination under subsection (a) for a representative of a person shall be for a period—(1)beginning at the moment that notice is submitted for such determination under subsection (c) to such representative; and(2)ending on the earlier of—(A)the moment that the representative indicates that the person has no dispute with the determination or the person no longer has any dispute with the determination; or(B)the moment that is 48 hours after the moment described in paragraph (1).(e)LimitationThe Secretary may not finalize a determination that is subject to a period of review under this section until after the period for review of such determination set forth under subsection (d)..(b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 1163 the following new item:1164. Opportunity for veterans service organizations, agents, and attorneys to review disability rating determinations before finalization..